Title: General Orders, 2 November 1777
From: Washington, George
To: 



Head-Quarters, White-Marsh [Pa.] Novemr 2nd 1777.
Parole Morristown.C. Signs Brunswick. Amboy.


Each division is to open a road into the best and nearest main road, leading into the country, by which the waggons and troops may move with the greatest ease and dispatch—The Commander in Chief relies upon the officers commanding divisions to see this necessary work performed as soon as possible—The waggons are to be regularly drawn up, in the best order, for moving, and every night the horses are to be had to the waggons, and gear’d every morning at day light.
The Division and Brigade Quarter Masters are to provide straw for the troops, taking none that is not threshed, But the men will collect what they can find for the same use.
The General Court Martial of which General Sullivan is president, is to sit to morrow morning, at nine o’clock, at the presidents quarters, for the trial of Major General Stephen, upon the charges exhibited against him, the delay that may arise from the appointment of new members, and the impracticability of changing the General Officers, without introducing those who have already been on the court of enquiry, relative to the same charges, renders it necessary that this trial should be before the same court.
